                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                         CV No. 17-1234 RB/CG

$71,000 IN U.S. CURRENCY,

               Defendant-in-rem, and

JUSTIN MURPHY,

               Claimant.

                            ORDER SETTING TELEPHONIC HEARING

      THIS MATTER is before the Court upon Claimant’s Motion to Compel Discovery

Responses or in the Alternative Extend Discovery Deadline, (Doc. 36), filed November

19, 2018. IT IS HEREBY ORDERED that a hearing will be held by telephone on

Wednesday, November 28, 2018 at 2:30 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.

      IT IS SO ORDERED.




                                    ______________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
